                                   1   .
                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JEWEL E. DYER,
                                  11                                                     Case No. 18-cv-04513-RS (PR)
                                                       Petitioner,
                                  12
Northern District of California




                                                v.
 United States District Court




                                                                                         ORDER OF DISMISSAL;
                                  13
                                           THOMAS D. ALLMAN,                             INSTRUCTIONS TO CLERK
                                  14
                                                       Respondent.
                                  15

                                  16
                                  17                                         INTRODUCTION
                                  18           This federal habeas petition, which was filed by a pretrial state detainee, is
                                  19   DISMISSED on grounds of abstention and for failure to state a claim for habeas relief.
                                  20   Because this dismissal is without prejudice, petitioner may move to reopen if certain
                                  21   conditions are met.
                                  22                                    STANDARD OF REVIEW
                                  23           The Court may entertain a petition for writ of habeas corpus from a person claiming
                                  24   to be “in custody in violation of the Constitution or laws or treaties of the United States.”
                                  25   28 U.S.C. § 2241(c)(3). A district court considering an application for a writ of habeas
                                  26   corpus shall “award the writ or issue an order directing the respondent to show cause why
                                  27   the writ should not be granted, unless it appears from the application that the applicant or
                                  28   person detained is not entitled thereto.” 28 U.S.C. § 2243.
                                   1          Section 2241 allows “the Supreme Court, any justice thereof, the district courts and
                                   2   any circuit judge” to grant writs of habeas corpus “within their respective jurisdictions.”
                                   3   28 U.S.C. § 2241(a). A habeas petition under section 2241 is the appropriate vehicle for a
                                   4   challenge to a person’s detention when the person is in custody, but not pursuant to the
                                   5   judgment of a state court, e.g., it is the appropriate basis for a challenge to detention by a
                                   6   pretrial detainee. See Hoyle v. Ada County, 501 F.3d 1053, 1058 (9th Cir. 2007).
                                   7                                          BACKGROUND
                                   8          According to the petition, petitioner is a pretrial detainee facing criminal charges in
                                   9   the Mendocino County Superior Court. He does not state what those criminal charges are,
                                  10   but from the attached exhibits it appears he is being held on a charge of murder. (Pet., Dkt.
                                  11   No. 1-1 at 5.)
                                  12                                           DISCUSSION
Northern District of California
 United States District Court




                                  13          As grounds for federal habeas relief, petitioner alleges (i) he has been denied
                                  14   discovery under Brady v. Maryland, 373 U.S. 83 (1963); (ii) his jailors will not allow him
                                  15   sufficient law library or court access; (iii) his speedy trial rights are being violated; and
                                  16   (iv) he has been involuntarily committed to a mental hospital.
                                  17          Claims (i) and (iii) are DISMISSED on abstention grounds. Under principles of
                                  18   comity and federalism, a federal court should not interfere with ongoing state criminal
                                  19   proceedings by granting injunctive or declaratory relief absent extraordinary circumstances
                                  20   (such as bad faith or harassment). See Younger v. Harris, 401 U.S. 37, 43-54 (1971). Nor
                                  21   should a federal court interfere in state civil proceedings that “(1) are ongoing, (2) are
                                  22   quasi-criminal enforcement actions or involve a state’s interest in enforcing the orders and
                                  23   judgments of its courts, (3) implicate an important state interest, and (4) allow litigants to
                                  24   raise federal challenges.” ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d
                                  25   754, 759 (9th Cir. 2014) (citing Sprint Communications, Inc. v. Jacobs, 134 S. Ct. 584,
                                  26   593-94 (2013)). In sum, Younger abstention is required when (1) state proceedings,
                                  27   judicial in nature, are pending; (2) the state proceedings involve important state interests;
                                  28                                                                              ORDER OF DISMISSAL
                                                                                                               CASE NO. 18-cv-04513-RS
                                                                                       2
                                   1   and (3) the state proceedings afford adequate opportunity to raise the constitutional issue.
                                   2   See Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982).
                                   3          Abstention is appropriate here because all the elements of Younger are present. As
                                   4   to the first Younger element, the record demonstrates that petitioner’s state court
                                   5   proceedings are ongoing.
                                   6          As to the second Younger element, the Supreme Court has held that “a proper
                                   7   respect for state functions,” such as ongoing criminal trial proceedings, is an important
                                   8   issue of state interest. See Preiser v. Rodriguez, 411 U.S. 475, 491-92 (1973) (quoting
                                   9   Younger, 401 U.S. at 44). As to the third prong of Younger, the Court finds no reason
                                  10   petitioner cannot pursue his constitutional claims in state court. Furthermore, any
                                  11   interference by this Court in the state court proceedings would cause results disapproved of
                                  12   by Younger. SJSVCCPAC v. City of San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008) (citing
Northern District of California
 United States District Court




                                  13   cases). Nothing in the petition suggests there are extraordinary circumstances requiring
                                  14   this Court’s interference in state court criminal proceedings. Thus, Younger abstention is
                                  15   applicable here.
                                  16          In Claim (ii), petitioner challenges the conditions, not the legality, of his
                                  17   confinement. Therefore, if petitioner prevails on this claim it will not affect the length of
                                  18   his incarceration. This means that his claim is not the proper subject of a habeas action,
                                  19   but must be brought as a civil rights action under 42 U.S.C. § 1983. See Badea v. Cox, 931
                                  20   F.2d 573, 574 (9th Cir. 1991) (habeas corpus action proper mechanism for challenging
                                  21   “legality or duration” of confinement; civil rights action proper method for challenging
                                  22   conditions of confinement); Crawford v. Bell, 599 F.2d 890, 891-892 & n.1 (9th Cir. 1979)
                                  23   (affirming dismissal of habeas petition on basis that challenges to terms and conditions of
                                  24   confinement must be brought in civil rights complaint).
                                  25          In an appropriate case a habeas petition may be construed as a section 1983
                                  26   complaint. Wilwording v. Swenson, 404 U.S. 249, 251 (1971). Although the Court may
                                  27   construe a habeas petition as a civil rights action, it is not required to do so. Since the time
                                  28                                                                              ORDER OF DISMISSAL
                                                                                                               CASE NO. 18-cv-04513-RS
                                                                                      3
                                   1   when the Wilwording case was decided there have been significant changes in the law. For
                                   2   instance, the filing fee for a habeas petition is five dollars; for civil rights cases, however,
                                   3   the fee is now $350 and under the Prisoner Litigation Reform Act the prisoner is required
                                   4   to pay it, even if granted IFP status, by way of deductions from income to the prisoner’s
                                   5   trust account. See 28 U.S.C. § 1915(b). A prisoner who might be willing to file a habeas
                                   6   petition for which he or she would not have to pay a filing fee might feel otherwise about a
                                   7   civil rights complaint for which the $350 fee would be deducted from income to his or her
                                   8   prisoner account. Also, a civil rights complaint which is dismissed as malicious, frivolous,
                                   9   or for failure to state a claim would count as a “strike” under 28 U.S.C. § 1915(g), which is
                                  10   not true for habeas cases. In view of these potential pitfalls for petitioner if the Court were
                                  11   to construe the petition as a civil rights complaint, the second claim will be dismissed
                                  12   without prejudice to petitioner filing a civil rights action if he wishes to do so in light of
Northern District of California
 United States District Court




                                  13   the above. The second claim is therefore DISMISSED.
                                  14          Claim (iv) is DISMISSED, also on abstention grounds. Petitioner’s appeal of his
                                  15   civil commitment is pending in the state appellate court. (Pet., Dkt. No. 1 at 4.) If the
                                  16   Court allows his commitment claim to proceed here, it would duplicate the state court
                                  17   proceedings and could lead to unnecessary complications.
                                  18          If his state appeal has ended, petitioner may file a motion to reopen this action. Any
                                  19   such motion must contain an amended petition that contains greater detail about his
                                  20   involuntary commitment, e.g., when he was committed; what institution he was committed
                                  21   to; how long the commitment has been; what constitutional rights have been violated; and
                                  22   his grounds for relief, which must be articulated with clarity and specificity.
                                  23                                          CONCLUSION
                                  24          The petition is DISMISSED without prejudice. The Clerk shall enter judgment in
                                  25   favor of respondents and close the file. Petitioner may move to reopen this suit if his state
                                  26   suit is no longer pending.
                                  27

                                  28                                                                               ORDER OF DISMISSAL
                                                                                                                CASE NO. 18-cv-04513-RS
                                                                                       4
                                   1          Petitioner’s IFP application is GRANTED. (Dkt. No. 5.) The Clerk shall terminate
                                   2   Dkt. No. 5. Because petitioner is a pretrial detainee, the Clerk shall modify the docket to
                                   3   reflect that this action is brought under 28 U.S.C. § 2241 rather than, as the docket
                                   4   currently has it, under 28 U.S.C. § 2254.
                                   5          The Clerk shall amend the docket to reflect that Thomas D. Allman, the Sheriff of
                                   6   Mendocino County, is the sole respondent in this action. Petitioner erroneously named the
                                   7   Mendocino Superior Court and various persons as respondents. Allman is the sole proper
                                   8   respondent in this action, as he is the custodian having day-to-day control over petitioner,
                                   9   the only person who can produce “the body” of the petitioner. Brittingham v. United
                                  10   States, 982 F.2d 378, 379 (9th Cir. 1992) (quoting Guerra v. Meese, 786 F.2d 414, 416
                                  11   (D.C. Cir. 1986)). The Clerk shall terminate the others.
                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October ___,
                                                       9 2018
                                                                                         _________________________
                                  14
                                                                                             RICHARD SEEBORG
                                  15                                                       United States District Judge
                                  16
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                            ORDER OF DISMISSAL
                                                                                                             CASE NO. 18-cv-04513-RS
                                                                                     5
